Citation Nr: 1760512	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an extraschedular rating for a bilateral hearing loss disability, prior to April 4, 2012.

2. Entitlement to a rating in excess of 50 percent prior to September 24, 2015; and, to a rating in excess of 70 percent beginning September 24, 2015, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  For his service, he was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

This matter was previously before the Board.  In an April 2015 decision, the Board denied the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss disability prior to April 4, 2012.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims (Court).  In a July 2015 Order, the Court granted a Joint Motion of the parties and remanded the issue to the Board for action consistent with the Joint Motion.  In an August 2015 decision, the Board denied entitlement to an extraschedular consideration for bilateral hearing loss disability prior to April 4, 2012.  The Veteran appealed that decision to the Court.  In an April 2017 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In July 2017, the Board remanded the case for additional development, to include referral of the issue of entitlement to an extraschedular rating to the Director of Compensation Service for a decision.  The issue has now been returned to the Board for further appellate action.

The issue of entitlement to an increased rating for PTSD has also previously been before the Board.  In May 2017, the Board remanded that issue for additional development.  The issue has now been returned to the Board for further appellate action.  

With respect to the Veteran's claim for entitlement to an increased rating for his PTSD, in a December 2015 rating decision the Veteran was assigned a 70 percent rating for PTSD, effective September 24, 2015.  That does not constitute a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

The Board notes that the issue of entitlement to service connection for vertigo was raised by the record in a June 2011 medical statement and the April 2017 Joint Motion of the parties.  That issue was remanded by the Board in July 2017 for adjudication.  In a November 2017 rating decision, the Veteran was denied entitlement to service connection for vertigo.  To date, the Veteran has not disagreed with that decision.  As such, that issue will not be adjudicated by the Board in this decision.   


FINDINGS OF FACT

1. The evidence does not present an exceptional or unusual disability picture such that the available schedular rating for the Veteran's bilateral hearing loss disability for the period prior to April 4, 2012, is inadequate.

2.  For the entire period on appeal, the occupational and social impairment from the Veteran's PTSD more nearly approximated deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for an extraschedular rating for bilateral hearing loss disability prior to April 4, 2012, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321(b) (2017).

2. The criteria for a rating of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Extraschedular Rating for Bilateral Hearing Loss Disability 

Pursuant to the April 2017 Joint Motion of the parties, the Board referred the issue of entitlement to an extraschedular rating for bilateral hearing loss disability prior to April 4, 2012, for consideration by the Director of Compensation Service.  In October 2017, the Director of Compensation Service denied entitlement to an extraschedular rating for bilateral hearing loss disability prior to April 4 2012.  Given that such determination has been made, the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

Once the Director of Compensation Service has conducted a review, all three elements of Thun are reviewable by the Board.  Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009).  The Board considers the issue of whether to assign an extraschedular rating on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 458 (2015).  

In October 2017, the Director of Compensation Service concluded that entitlement to an increased evaluation on an extraschedular basis for the service-connected bilateral hearing loss disability was not warranted.  The Director of Compensation indicated that a review of the examination findings did not reveal complaints of vertigo, dizziness, or impacted cerumen.  Further, the record revealed that the Veteran worked for a period of 33 years prior to voluntary retirement in 2002.  His employment record did not contain evidence from any employers showing interference with work or special accommodations required due to the hearing loss.  The Director of Compensation ultimately found that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected bilateral hearing loss disability was not wholly contemplated by the criteria utilized to assign the noncompensable rating for the period under review.  Further, it was noted that the evidence did not indicate that the Veteran had been, or was unemployable due to his hearing loss.  

The Board has considered the decision of the Director of Compensation Service and has considered the evidence of record. The first part of the three-part test prescribed in Thun requires the Board to consider whether evidence presents such an exceptional disability picture that the available schedular rating for that disability is not adequate.   

In this case, the Board finds that comparison of the Veteran's bilateral hearing loss disability and associated functional impairment and the schedular criteria does not show such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Specifically, the Veteran's bilateral hearing loss disability was manifested by decreased hearing acuity, difficulty hearing conversations, and difficulty communicating with others.  The Veteran was noted to have trouble with those functions in the presence of background noise and was also noted to have difficulty hearing other sound sources, such as the television.  Those symptoms are contemplated by the schedular criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

Although the rating criteria applicable to hearing loss are not based on symptoms or functional impairment, but rather on the numeric results of objective audiological testing, they are necessarily designed with a view toward compensating the former.  Specifically, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from the service-connected disability.  See 38 C.F.R. § 4.1 (2017).  As stated in 38 C.F.R. § 4.21 (2017), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment, which are expected concomitants of hearing loss, cannot be a basis in and of itself for the grant of an extraschedular rating.  Indeed, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  That is, the rating criteria are specifically designed to adequately rate the functional impairment from hearing loss, particularly in the context of limitations on employment.

Additionally, in the present case, the Board notes that at his April 2009 VA audiology evaluation, the Veteran was noted to have mild bilateral hearing loss disability and speech recognition was measured at 96 percent in each ear.  Further, while the examiner acknowledged that the Veteran's bilateral hearing loss disability limited his daily living activity of hearing, especially in the presence of background noise, and that it would negatively impact the Veteran's ability to perform physical and sedentary activities where verbal communication was required; the examiner described it as "mildly" functionally limiting.  

Additionally, a January 2009 VA audiology consultation report noted that the Veteran's speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  However, there were no documented puretone threshold results.  The examiner diagnosed mild to moderate bilateral hearing loss disability and noted that the Veteran was not a good candidate for hearing aids at that time.  A June 2011 VA audiology consultation report indicated that the Veteran's hearing loss had gotten worse and he was in need of hearing aids.  The Veteran's speech recognition was 68 percent in the right ear and 100 percent in the left.  There were no puretone threshold results documented at that time.  Consequently, those consultation results cannot be used to properly assess the Veteran's hearing acuity.

Therefore, there is nothing in the disability picture presented that shows symptoms not contemplated by the rating criteria under 38 C.F.R. §§ 4.85, so as to demonstrate an exceptional or unusual disability picture that renders impractical the application of the regular rating standards to the Veteran's individual case.  
The Board additionally acknowledges the Veteran's report of vertigo, which he attributed to his hearing loss.  The Board notes that the rating schedule provides for a separate rating for peripheral vestibular disorders, including vertigo.  38 C.F.R. §4.87; Diagnostic Code 6204 (2017).  As noted above, the Veteran's entitlement to service connection for vertigo has been adjudicated in a separate rating decision.  As such, that disability need not be considered with respect to an extraschedular rating for bilateral hearing loss disability.

Thus, the available schedular ratings are adequate to rate the Veteran's bilateral hearing loss disability, and as such, the first step of the inquiry is not satisfied.  Thun v. Peake, 22 Vet. App. 115.  In the absence of that threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 118-119.  Therefore the Board is in concurrence with the October 2017 decision of the Director of Compensation Service in concluding that this case does not warrant assignment of an extraschedular rating.

The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  That circumstances specific to a particular Veteran may cause the effects of a service-connected disability to be more profound in that Veteran's case does not ordinarily provide a basis for extraschedular consideration.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  Thun v. Peake, 22 Vet. App. 115.

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service-connected disability, which the Board explicitly is finding is not the case here, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. §3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Those have not been established by the evidence of record.

In sum, there are no symptoms or functional impairment associated with the Veteran's bilateral hearing loss disability left uncompensated or unaccounted for by the assignment of a schedular rating.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to an extraschedular rating for bilateral hearing loss disability prior to April 4, 2012, is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Entitlement to Increased Rating for PTSD

The Veteran asserts that he should be assigned higher ratings for his PTSD as his symptoms are worse than those contemplated by the currently assigned ratings.   

Tin April 2009, the Veteran was afforded a VA examination.   At that time, the Veteran reported symptoms of flashbacks, irritability, anger, poor sleep, nightmares, night sweats, poor memory, self-isolation, and hypervigilance.  He reported that his symptoms were constant and that they resulted in his inability to be around people.  He reported that his symptoms had caused strain on his marriage, but that his wife had stuck by him.  He reported that he maintained a relationship with his children and grandchildren, but did not mention other relationships.  The Veteran reported that he was receiving mental health treatment and that he was maintained on psychotropic medication with some good results.  The Veteran reported that he had difficulty establishing and maintaining effective relationships and that since his retirement, his symptoms had gotten worse because he had more down time to think about them.  He reported that he retired from working over 32 years as a letter carrier because he had gotten to the point where he just could not stand to be around people that often.  He reported that he was very distrustful of people.  

Upon mental status examination, orientation, hygiene, appearance, and behavior were all normal.  Affect and mood were observed to be normal.  Communication and speech were within normal limits.  The examiner noted that the Veteran did experience occasional panic attacks.  Delusions, hallucinations, and obsessive rituals were absent; although, there was evidence of continued hypervigilance and suspiciousness.  Memory impairment was noted to be mild, and somewhat improved from the prior exam.  Suicidal and homicidal ideations were absent.  The examiner confirmed the diagnosis of PTSD and found that the Veteran did not have the mental or emotional energy, concentration, or memory to maintain employment.  The examiner noted that the Veteran experienced difficulty establishing and maintaining effective work and social relationships, but that he was able to maintain his family role.  The examiner noted that the Veteran had occasional interference with leisure pursuits

In April 2012, the Veteran was afforded another VA examination.  At that time, he reported anxiety, trembling, nightmares, trouble sleeping, feeling on edge, avoidance behaviors, hypervigilance, intrusive and distressing memories, and increased physiological reactions to triggers.  The Veteran reported some social interactions with other Veterans in occasional card games, but expressed an emotional detachment from non-Veterans.  Physical activity was largely centered around, and limited to caring for the family pet.  The Veteran reported that he continued to receive mental health treatment and was maintained on psychotropic medication.  The examiner documented that the Veteran was visibly trembling at the examination.  Upon mental status examination, the Veteran was noted to have a depressed mood and be anxious.  He had mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective relationships.  The examiner confirmed the diagnosis of PTSD.  

In September 2015, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to spend time with other Veterans as he had for years.  He reported that he liked to spend his time alone, walking in the woods with his dog.  The VA examiner diagnosed PTSD with occupational and social impairment in most areas.  Upon mental status examination, the Veteran had a depressed mood, he was anxious, and he was suspicious.  He experienced chronic sleep impairment, had mild memory loss, and impairment in short and long term memory.  His affect was flattened and he experienced disturbances in motivation and mood.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  He was alert and oriented, and cooperative with the examination.  The examiner noted that the Veteran had a limited emotional range.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran had rather serious impairment.  The Veteran was noted to have limited social outlets and was likely to struggle with ordinary social and occupational demands.  The examiner noted that the Veteran's mental health picture had worsened since his last VA examination and his emotional coping skills were increasingly taxed.  

The Board notes that the Veteran receives mental health counseling through the VA Medical Center and at the Vet Center for his PTSD.  At visits between November 2013 and January 2015, the Veteran's affect was frequently observed as nervous and/or tense.  The Veteran reported little change in his condition, including frequent intrusive thoughts and memories.  He continued to report nightmares resulting in poor sleep.  He indicated that his medication regimen offered some relief, but the side effects left him less capable of functioning during the day.  He reported social interactions limited to a small group of other Veterans, on a weekly basis, which he reported helped.  He described taking regular walks with his wife and the family dog, from which he obtained enjoyment.  He indicated that he enjoyed reading, playing cards and socializing with other Veterans, and spending time with a growing number of grandchildren and great grandchildren.  He expressed that he was looking forward to spending time with extended family at an upcoming holiday event.  Upon mental status examinations, the Veteran generally presented as appropriately groomed, alert, and calm without evidence of suicidal or homicidal ideations.  At no time did the Veteran appear disoriented or exhibit any impairment in speech or thought process.

The Board finds that the Veteran is entitled to a rating of 70 for the entire period on appeal.  During that period, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.  The Veteran experiences rather serious issues with sleep impairment, nightmares, night sweats, insomnia, chronic anxiety, depression, flashbacks, frequent intrusive thoughts, and exaggerated startle responses.  The Veteran is socially withdrawn and only maintains social relationships with a small group of other Veteran's and his family.  The Veteran has difficulty with hypervigilance, which could be triggered by loud noises, or news reports.  He receives regular mental health treatment and is maintained on psychotropic medication.   The Veteran has been noted to have difficulty establishing and maintaining effective relationships and he has increasingly limited emotional coping skills.  The Veteran has been noted to have difficulty adapting to stress and it has been noted that he would not have the capacity to maintain employment.  Therefore, the Board finds that a rating of 70 percent is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the mental health treatment records, and the lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for the entire period on appeal, for PTSD.  However, a finding that there is occupational and social impairment with deficiencies in most areas is sufficient to warrant a 70 percent rating for the entire period on appeal, even though all the specific symptoms listed for the 70 percent rating are not manifested.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximated total occupational and social impairment at any time during the period on appeal.  While it has been noted that the Veteran would be unable to function in a work environment as a result of his inability to adapt and cope with stress, there is no indication from the record that the Veteran is totally impaired socially.  In fact, as noted above, the Veteran maintains a friendship with a group of Veterans and regularly sees them to play cards.  He has been noted to be able to maintain his role within his family and by his own admission enjoys spending time with his wife, children, and grandchildren.  Further, there is no indication from the record that the Veteran experiences delusions, hallucinations, or obsessional rituals which interfere with his ability to perform daily activities.  He is not a danger to himself or others, and he does not experience difficulty maintaining his personal hygiene.  His speech, thought processes, and judgement are not impaired and he does not experience significant panic attacks.  Therefore, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
ORDER

Entitlement to an extraschedular rating for bilateral hearing loss disability prior to April 4, 2012, is denied. 

Entitlement to a rating of 70 percent, but not higher, for the entire period on appeal, for PTSD, is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


